Citation Nr: 0902762	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for osteoporosis of the 
lumbar spine and the right hip (back and hip disabilities).

2.  Entitlement to service connection for facial perleche 
angular and cheilitis candida.

3.  Entitlement to service connection for hand dermatitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from November 1985 to March 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In pertinent part, the RO denied 
claims of service connection for osteoporosis and 
candida/dermatitis.  The Board has rephrased the skin 
disorder claim to reflect that separate skin disorders and, 
thus, separate service connection issues are on appeal.

The issue of service connection for hand dermatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current disability of osteoporosis of 
the lumbar spine and right hip which first manifested in 
service.

2.  The veteran's recurrent facial perleche angular and 
cheilitis candida first manifested in service.


CONCLUSIONS OF LAW

1.  Osteoporosis of the lumbar spine and right hip was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002).

2.  Facial perleche angular and cheilitis candida was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

With respect to the osteoporosis claim, the facts of this 
issue may be briefly summarized:  

The veteran was diagnosed with osteoporosis of the lumbar 
spine and osteopenia of the right hip in service, based upon 
the results of a February 2001 dual-energy x-ray 
absorptiometry (DXA or DEXA) examination.  The veteran was 
placed on Fosamax.  Pre-discharge VA examination in January 
2006 diagnosed lumbar osteoporosis with episodic pain, and 
right hip osteoporosis with trochanteric bursitis and 
episodic pain.

The RO originally denied the veteran's claim on the basis 
that osteoporosis is only a physical finding which is not 
recognized as a disability under VA regulations absent 
demonstrated disabling characteristics.  In the most recent 
supplemental statement of the case (SSOC) dated October 2008, 
the RO denied the claim on the basis that X-ray examination 
did not show any current evidence of osteoporosis. 

Osteoporosis with joint manifestations is specifically 
recognized as a disability under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5013, ratable on limitation of motion of 
affected parts.  The pre-discharge VA examination in January 
2006 associated the symptom of episodic pain with the 
veteran's diagnosed osteoporosis of the lumbar spine and 
right hip, thus implicating potential joint manifestations.  
See 38 C.F.R. §§ 4.40, 4.59.  The lack of current X-ray 
evidence of osteoporosis does not demonstrate the lack of a 
current disability since this condition was diagnosed with a 
more specialized and sophisticated form of X-ray, DEXA.

Based on the above, the veteran has been diagnosed with 
osteoporosis of the lumbar spine and right hip which is 
recognized as a disability under VA's Schedule for Rating 
Disabilities.  The Board further notes that the provisions of 
38 C.F.R. § 4.31 indicate that a zero percent evaluation is 
assignable when the symptomatology required for a compensable 
rating is not shown.  

This issue of whether a compensable rating may be assigned 
for the veteran's osteoporosis of the lumbar spine and right 
hip is more appropriately addressed in assigning an initial 
disability evaluation, but cannot provide the basis for 
denying service connection for a disease recognized under 
VA's Schedule for Rating Disabilities which indisputably 
first manifested in service.  Thus, the Board grants a claim 
of service connection for osteoporosis of the lumbar spine 
and right hip.

With respect to the facial perleche angular and cheilitis 
candida, the veteran presented for clinic treatment in March 
2005 reporting recurrent episodes of rash at the corner of 
his lips since the 1st Persian Gulf War.  Examination 
revealed cracks in the corners of the mouth.  A consultation 
later that month prescribed Nystatin oral suspension based 
upon a diagnosis of perleche.  On a report of medical 
assessment dated October 2005, the veteran reported a 
worsening of perleche/angular cheilitis (candida).  

On a pre-discharge VA examination in January 2006, the 
veteran reported a history of facial perleche angular and 
cheilitis candidiasis infections which was presently stable, 
status post ointment application.  There was no evidence of 
fungal infections at the time of examination.  The examiner 
provided a diagnosis of facial perleche angular and cheilitis 
candida, presently asymptomatic.

In February 2006, the veteran obtained a refill for Nystatin 
and Mupirocin, the latter to be applied to the corners of his 
mouth twice a day.

Post-service, the veteran's VA clinical records are 
significant for the veteran's May 2006 report of getting 
lesions in the corners of his mouth.  However, there has been 
no clinical observation of facial perleche angular and 
cheilitis candida.  

As noted above, a lay person is competent to report 
continuity of symptomatology of observable symptomatology, 
such as skin symptoms.  Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  In fact, the veteran's facial perleche 
angular and cheilitis candidiasis has unique and readily 
identifiable characteristics for which the veteran's 
description of post-service symptoms is capable of 
identifying as the same disorder diagnosed and treated in 
service.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any 
doubt as to recurrent episodes of facial perleche angular and 
cheilitis candidiasis should be resolved in favor of the 
veteran.  While there is no clinical observation of such 
disorder after service, the Board has no basis to impeach the 
statements from the veteran describing recurring symptoms of 
mouth lesions since service.  The extent and severity of the 
skin disorder is not at issue before the Board at this time.

With consideration of the evidentiary value that may be 
assigned to the veteran's lay descriptions under Jandreau, 
Layno and Barr, the Board resolves reasonable doubt in favor 
of the veteran and grants his appeal.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefits sought on 
appeal for the osteoporosis and facial skin disorder claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

Service connection for osteoporosis of the lumbar spine and 
right hip is granted.

Service connection for facial perleche angular and cheilitis 
candida is granted.


REMAND

The veteran's service medical records provide credible and 
strong evidence of a recurrent dermatitis affecting his 
hands, as reflected in a March 2005 clinical consultation, 
and reports of medical assessments in October 2005 and March 
2006.  In March 2005, the veteran was prescribed 
Triamcinolone acetonide to treat hand dermatitis.  A refill 
of this medication was obtained in May 2005.

A pre-discharge VA examination in January 2006 did not 
specifically evaluate the veteran's history of hand 
dermatitis, and no such disorder was noted.

However, in February 2006, the veteran obtained a refill of 
Triamcinolone acetonide, previously prescribed for hand 
dermatitis.  

The veteran alleges recurrent episodes of hand dermatitis 
since service.  As with the claim involving the facial 
perleche angular and cheilitis candidiasis, the veteran's lay 
descriptions have some evidentiary value.  However, his post-
service medical records disclose no evidence of hand 
dermatitis and, in fact, include his specific denials of skin 
and rash symptoms to VA clinicians on occasions.  

The Board acknowledges the veteran's report of recurrent 
outbreaks of hand dermatitis that are not always present, 
which presents a difficulty in confirming a current diagnosis 
on any one examination which may occur during an inactive 
phase.  See generally Ardison v. Brown, 6 Vet. App. 405, 407- 
08 (1994).  Based upon the claimed recurrent symptoms since 
service, the Board finds that additional examination is 
necessary to decide the claim.  See McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).

On remand, the RO should obtain the veteran's current 
treatment records for hand dermatitis.  The veteran is hereby 
encouraged to seek treatment (if possible) during an active 
outbreak of hand dermatitis, and to submit that treatment 
record directly to the RO as a means to substantiate his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current records of the veteran's 
treatment for hand dermatitis, including from 
the Denver, Colorado VA Medical Center (VAMC) 
since April 2008.

2.  Upon completion of the above, schedule the 
veteran for appropriate VA examination to 
determine whether a chronic hand dermatitis 
disorder is demonstrated.  The claims folder 
should be made available to the examiner for 
review.  Following examination, the examiner is 
requested to provide opinion as to whether it 
is at least as likely as not that the veteran 
manifests chronic hand dermatitis.

The examiner's attention is directed to the 
veteran's statements in March 2005, May 2005, 
October 2005 and March 2006, the May 2005 
diagnosis of hand dermatitis, and the 
significance of the prescriptions of 
Triamcinolone acetonide in March 2005, May 2005 
and February 2006.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

3.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


